Citation Nr: 0032218	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of fragment wounds of the face.

3.  Entitlement to an effective date earlier than August 2, 
1999, for an increased evaluation for the service-connected 
PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, to include a period of service in the Republic of 
Vietnam from September 1968 to August 1969.  He was awarded 
the Combat Infantryman's Badge.

In a May 1970 rating decision, service connection was granted 
for residuals of a shell fragment wound of the face.  A 
noncompensable disability rating was assigned.  Service 
connection for PTSD was granted in a September 1997 rating 
decision, effective from January 2, 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which determined that the 
veteran's service-connected PTSD warranted an increased 
evaluation of 30 percent, effective May 20, 1998.  The RO 
also continued the previously-assigned noncompensable 
disability rating evaluation of the service-connected 
residuals of a shell fragment wound of the face.  The veteran 
expressed a timely disagreement and subsequently perfected an 
appeal.

During the pendency of the appeal, by rating action in 
December 1999, the RO determined that the veteran's service-
connected PTSD disability warranted an increased rating 
evaluation of 50 percent, effective as of August 2, 1999.  
The veteran filed a timely notice of disagreement as to the 
effective date of the increased rating evaluation and 
perfected a substantive appeal as to the issue.

 In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that on 
a claim for an increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. In this case, the veteran has continued to express 
disagreement with the disability rating assigned for PTSD.

In October 2000, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in Montgomery, Alabama.

The issue of entitlement to an increased rating evaluation 
for the service-connected residuals of fragment wounds of the 
face will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
nervousness, depression, anxiety, nightmares, insomnia, 
startle response, isolation, intrusive thoughts, suicide 
ideations, and severe impairment of interpersonal 
relationships.

2.  In May 1998, the veteran filed a claim for increased 
compensation.

3.  It was factually ascertainable that the veteran's 
service-connected PTSD had increased in severity in August 
1998.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD and no more have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an effective date of May 20, 1998, for 
the assignment of a 70 percent rating evaluation for the 
service-connected PTSD have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He is also seeking an early 
effective date for the assignment of an increased rating 
evaluation for his service-connected PTSD.  In the interest 
of clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; describe 
the factual background of this case; and then proceed to 
analyze the claim and render a decision.

Relevant Law and Regulations

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


The schedular criteria for evaluating PTSD is as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2000).

The Board notes in passing that effective November 7, 1996 38 
C.F.R. Part 4 was amended with regard to rating mental 
disorders, including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
of entitlement to an increased disability rating was filed in 
May 1998, after the regulatory change occurred, he is 
entitled only to application of current the version.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

Earlier effective dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2000).  See 
Swanson v. West, 12 Vet. App. 442 (1999); Scott v. Brown, 7 
Vet. App. 184 (1994). 


Increased Rating Evaluation For PTSD

Factual Background

As noted in the Introduction, the veteran served in combat 
during his tour of duty in the Republic of Vietnam.  His 
initial claim of entitlement to service connection for PTSD 
was received at the RO on January 2, 1997.  He was awarded 
entitlement to service connection for PTSD by rating action 
of the RO dated in September 1997; a 10 percent evaluation 
was assigned. Effective from the date of his original claim 
of entitlement to service connection for PTSD, January 2, 
1997.  The assigned disability rating was based on the 
medical evidence then of record, including the report of a 
May 1997 VA psychiatric examination in which the veteran's 
Global Assessment of Functioning (GAF) was assessed by the 
examiner as 60.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 
See also Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

In May 1998, the veteran submitted a claim for an increased 
rating evaluation for his service-connected PTSD.  In support 
of his claim, the veteran submitted VA outpatient treatment 
records dated from July 1997 to July 1998.  The records show 
that the veteran was treated for symptoms associated with 
chronic PTSD with ongoing anxiety, depression, hyperarousal, 
nightmares and sleep disturbance.  A VA outpatient treatment 
record dated in April 1998 showed an evaluation wherein the 
veteran's PTSD symptoms was said to be moderate and his GAF 
was said to be 65 over the past year.

The veteran underwent a VA examination in August 1998.  He 
reported experiencing nightmares and flashbacks which 
resulted in his employment with a tire manufacturer becoming 
increasingly difficult.  He indicated that his main complaint 
was his inability to get sleep, but that he was also 
experiencing flashbacks and nightmares.  Mental status 
examination revealed that there was no unusual form of motor 
behavior.  Although the veteran talked about being depressed, 
his mood was said to appear to be euthymic and affect was 
unrestricted.  He communicated his ideas without difficulties 
and his answers to questions were relevant, logical, and 
coherent.  There was no evidence of psychotic ideation or 
behavior, delusions or hallucinations.  There was no unusual 
psychophysiological phenomenon reported.  His orientation in 
the three basic spheres showed no impairment.  Memory for 
remote, as well as recent events, were without impairment, 
and immediate recall was within acceptable limits.  There was 
no evidence of cognitive dysfunction.  He was said to be 
operating within the average, perhaps low average, range of 
intelligence.  His overall operational judgment appeared to 
be without discernable impairment, and insight into his 
situation was considered to be average.  The diagnosis was 
PTSD, delayed onset, and a GAF of 60 was assigned wherein he 
was said to have moderate social and occupational impairment.

The veteran underwent a VA vocational rehabilitation 
consultation in August 1998.  The examiner concluded that 
based upon a review of the veteran's medical records and the 
present evaluation, the severe PTSD symptoms had been present 
for over twelve consecutive months, were chronic in nature, 
and which resulted in an extremely poor prognosis for 
improvement.


By rating action dated in September 1998, the RO determined 
that the veteran was entitled to a 30 percent rating 
evaluation for his service-connected PTSD, effective as of 
May 20, 1998, the date he filed his claim for an increased 
rating.  He has appealed that determination.

A treatment summary from the VA Medical Center in Tuscaloosa, 
Alabama, indicates that the veteran completed a six week 
outpatient hospital program from August 1999 to September 
1999.  He was said to continue to make scheduled appointments 
with his psychiatrist for medication and for symptom 
management.  The diagnosis was PTSD.  In the accompanying 
treatment records, his GAF was said to be 45.  The prognosis 
set forth that his PTSD was a chronic condition requiring 
ongoing treatment.  He was said to have major impairments in 
cognitive functioning, memory, emotional lability, and 
ability to be around others in social or work settings.  The 
severity of these symptoms was said to be such that rendered 
him unable to participate in a meaningful way in competitive 
or sheltered employment.  The condition was said to be 
permanent.

The veteran underwent a VA Vocational Evaluation in September 
1999.  Based upon a review of the veteran's medical records 
and the present evaluation, the examiner determined that the 
severity of the veteran's symptoms limited his ability to 
process work procedures and instructions that were required 
in competitive employment.  Additionally, his severe 
emotional lability prevented him from getting along with co-
workers without distracting them or exhibiting behavioral 
extremes.  These severe psychiatric problems were said to 
prevent him from being able to meet the demands of work on a 
sustained basis in a competitive environment.  The severe 
PTSD symptoms were said to have been present for over twelve 
consecutive months, were chronic in nature, and he was said 
to have an extremely poor prognosis for improvement.  As a 
result of the severity and chronicity of his PTSD, the 
examiner concluded that the veteran did not meet the 
guidelines for employability or feasibility for vocational 
rehabilitation.

Private outpatient treatment records dated from August 1999 
to September 1999 from K. P., L.P.C., L.M.F.T., show that the 
veteran was treated for symptoms associated with his PTSD.  
The veteran reported having a quick temper, persecutory 
thoughts regarding his coworkers, and, despite denying 
immediate homicidal thoughts, indicated that he would kill 
someone if he had to return to work.  He also voiced a great 
deal of anger with the plant physician, who asked for 
additional medical opinions and had raised the possibility of 
malingering.

By rating action dated in December 1999, the RO determined 
that the veteran was entitled to a 50 percent rating 
evaluation for his service-connected PTSD, effective as of 
August 2, 1999, the date of his admission to the VA day 
treatment program.

VA outpatient treatment records dated from  December 1999 to 
May 2000 show that the veteran continued to receive treatment 
for symptoms associated with his PTSD.  The treatment records 
show that the veteran exhibited chronic exacerbation of 
symptoms.  In April 2000, the veteran was given a GAF of 45.

A VA outpatient treatment record dated in September 2000 
shows that the veteran continued to be followed for PTSD.  
The veteran indicated that his symptoms were exacerbated by 
his wife's having Parkinson's Disease.  He asserted that he 
had to get up at night to help her and that could not go back 
to sleep, resulting in additional flashbacks, nightmares, and 
intrusive thoughts.  He indicated that he continued to be 
quite paranoid, and that he would hear voices during the day 
which told him to kill.  

A VA outpatient treatment record dated in October 2000 
reveals that he continued to experience anxiety as a result 
of his PTSD, coupled with his wife's chronic illness.  He 
reported experiencing flashbacks, nightmares, intrusive 
thoughts, depression, grief, guilt, irritability and anxiety.  
He indicated that he tried to avoid people and that he had 
continuing thoughts of suicide, but without a definite plan.  
It was indicated that the veteran was unable to compete for 
or maintain employment due to his PTSD.  The chronicity of 
the condition was said to make his prognosis poor.  He was 
said to be on large doses of medication which made him a 
liability in the work setting.  His mental condition was said 
to result in his inability to function in any work setting, 
rendering him permanently disabled.  The diagnosis was 
chronic severe PTSD with ongoing depression, hyperarousal, 
paranoia, irritability, nightmares, intrusive thoughts, and 
survivor guilt.

In October 2000, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in Montgomery, Alabama.  The veteran testified that the 
symptoms associated with his PTSD have increased, and that 
the circumstances surrounding his wife's chronic illness have 
contributed to the exacerbation.  He reported experiencing 
flashbacks, nightmares, and trouble sleeping.  He indicated 
that he attends treatment at least two times per week and 
that he cannot work as a result of his PTSD.  He indicated 
that he is drawing Social Security as a result of his PTSD.  
The veteran's spouse testified that he experienced increased 
anxiety and anger.  She also indicated that she witnessed the 
veteran as he was experiencing nightmares and flashbacks.  
She noted that he has had an increase in his response to 
startling stimuli.  She also indicated that he couldn't deal 
with crowds and avoided people if possible.

Analysis

Initial matters - duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].

In this case, there is a recent VA psychiatric examination 
and a VA vocational evaluation of record, along with numerous 
VA outpatient treatment records and other medical records.  
There is, in the opinion of the Board, ample medical and 
other evidence of record upon which to render an informed 
decision in this case.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim, and the veteran and 
his representative have pointed to none.  The veteran has 
been afforded the opportunity to present evidence and 
argument in support of his claim.  He testified personally 
before the undersigned in October 2000.  No further 
development is required in order to comply with VA's 
statutory duty to assist.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria, in this case 38 C.F.R. § 4.130 
(2000).  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Discussion

The veteran is currently assigned a 50 percent disability 
rating for his service-connected PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

As discussed above, a 70 percent disability rating for PTSD 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence of record shows that the veteran has not worked 
for several years.  He avoids contact with others and has had 
an increase in the severity of his symptoms, which have been 
exacerbated by his spouse's chronic illness.  He has recently 
been assigned a GAF of 45, which is indicative of serious 
symptoms and serious impairment in social and occupational 
functioning.  [GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).]

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating.  For 
example, he is described as being adequately groomed; his 
speech is evidently normal; and there is no evidence of 
spatial disorientation.  However, the Board believes that 
overall the veteran's disability picture more nearly 
approximates that which allows for a 70 percent rating.  See 
38 C.F.R. §§ 4.7, 4.21 (1999). 

The evidence of record shows that the veteran experiences 
severe social impairment due to depression, nightmares, 
flashbacks, intrusive thoughts, feelings of guilt, anxiety, 
chronic sleep problems, and suicidal ideations.  
Additionally, the evidence supports a finding that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
that his symptoms are of such severity and persistence that 
there is severe impairment in his ability to obtain or retain 
employment.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of total occupational and 
social impairment.  The competent medical evidence of record 
does not demonstrate that the veteran exhibits a gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  He appears to 
be able to function acceptably on a daily basis, including 
attending to the daily needs of his ill spouse.  The medical 
evidence contains no support for the assignment of a 100 
percent rating.  

The undersigned notes in passing that he does not purport to 
be a trained mental health professional.  Nonetheless, 
observations made of the veteran's testimony and demeanor 
while presiding his personal hearing are consistent with the 
reports of the veteran's health care providers in that no 
evidence of inappropriate behavior or thought impairment were 
noted.    

In short, the Board concludes that symptoms associated with 
the veteran's service-connected PTSD render it impossible for 
him to function effectively in a workplace environment and to 
a lesser degree in a social environment.  There is no 
evidence of total occupational impairment, however.  
Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 70 percent 
disability rating, but not greater.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 70 percent disability rating for the 
veteran's service-connected PTSD.  Additionally, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 70 percent.


Earlier Effective Date For Increased Evaluation For PTSD

The veteran also seeks an earlier effective date for an 
increased disability rating, now 70 percent, for PTSD.

Factual Background

A detailed factual background pertaining to the veteran's 
PTSD claim has been set out above and will not be repeated.

As noted above, the veteran was awarded entitlement to 
service connection for PTSD by rating action of the RO dated 
in September 1997; a 10 percent evaluation was assigned, 
effective as of January 2, 1997, the date of his initial 
claim of entitlement to service connection for PTSD.  

On May 20, 1998, the veteran submitted a claim for an 
increased rating evaluation for his service-connected PTSD.  
In support of his claim, the veteran submitted VA outpatient 
treatment records dated from July 1997 to July 1998 which 
show that the veteran was treated for symptoms associated 
with chronic PTSD. 

The veteran underwent a VA examination in August 1998.  
Mental status examination revealed delayed onset PTSD and a 
GAF of 60 was assigned.  He was said to have moderate social 
and occupational impairment.  The veteran underwent a VA 
vocational rehabilitation consultation in August 1998.  The 
examiner concluded that based upon a review of the veteran's 
medical records and the present evaluation, the severe PTSD 
symptoms had been present for over twelve consecutive months, 
were chronic in nature, and which resulted in an extremely 
poor prognosis for improvement.

By rating action dated in September 1998, the RO determined 
that the veteran was entitled to a 30 percent rating 
evaluation for his service-connected PTSD, effective as of 
May 20, 1998, the filing date of his increased rating claim.

VA outpatient treatment records dated from August 1999 to 
September 1999 show that the veteran's PTSD warranted a GAF 
of 45, with major impairments in cognitive functioning, 
memory, emotional lability, and ability to be around others 
in social or work settings.  The veteran underwent a VA 
Vocational Evaluation in September 1999.  Based upon a review 
of the veteran's medical records and the present evaluation, 
the examiner determined that the severe PTSD symptoms had 
been present for over twelve consecutive months, were chronic 
in nature, and he was said to have an extremely poor 
prognosis for improvement.

By rating action dated in December 1999, the RO determined 
that the veteran was entitled to a 50 percent rating 
evaluation for his service-connected PTSD, effective as of 
August 2, 1999, the date of his admission to a VA day 
treatment program for PTSD.

VA outpatient treatment records dated from  December 1999 to 
May 2000 show that the symptoms exhibited chronic 
exacerbation and that a GAF of 45 was warranted.  VA 
outpatient treatment records dated from September 2000 to 
October 2000 show that the veteran continued to be followed 
for PTSD.  The diagnosis was chronic severe PTSD with ongoing 
depression, hyperarousal, paranoia, irritability, nightmares, 
intrusive thoughts, and survivor guilt.

As discussed above, the Board has now assigned a 70 percent 
disability rating for PTSD.

Analysis

Initial matter

As an initial matter, the Board has given thought to whether 
the veteran's May 1998 claim was a claim for an increased 
disability rating for PTSD or whether it can be interpreted 
as a Notice of Disagreement (NOD) as to the initial rating 
action in September 1997 which assigned a 10 percent 
disability rating for PTSD.  If the latter situation was the 
case, what would be operative would be the Court's decision 
in Fenderson v. West, 12 Vet. App. 119 (1999) [ if a claim 
has been in continuous appellate status since the original 
assignment of service connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim].  If the May 1998 communication from the 
veteran constituted a claim of entitlement to an increased 
rating, on the other hand, 38 C.F.R. § 3.400(o) would apply. 

A NOD is defined as a written communication from a claimant 
or the representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction and a desire to contest the result. 
While special wording is not required, the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (1999).

VA must liberally read all documents submitted.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

The veteran's May 1998 communication to the RO began as 
follows:  "I wish to file [a] claim for an increase in my 
service connected disability of Post Traumatic Stress 
Disorder - PTSD.  I am drawing 10% at this time and my 
condition has worsened."   

It is clear that the veteran intended to file a claim for an 
increased rating.  He so indicated in so many words.  
Conversely, there is no expression of dissatisfaction with 
the September 1997 rating decision assigning a 10 percent 
rating. The veteran clearly indicated that his PTSD had 
worsened since that time.  Thus, even a liberal reading of 
the veteran's May 1998 statement fails to identify anything 
which may be considered to be a NOD. 

Discussion

The record indicates that a formal claim for increased 
compensation was received by the RO on May 20, 1998.  Prior 
to that time, the medical evidence indicated that the 
veteran's PTSD symptomatology was moderate in nature.  Indeed 
an April 1998 VA outpatient treatment record specifically 
characterized the veteran's PTSD as moderate.  

Review of the evidence of record reveals that starting with 
the August 1998 examination report, VA psychiatric records 
show that the veteran had severe PTSD symptoms which were 
chronic in nature.  Subsequent medical evidence, which has 
been discussed in detail above, serves to confirm the August 
assessment of the level of severity of the veteran's 
disability.

The Board is of the opinion that an earlier effective date 
for the assignment of the current 70 percent evaluation for 
the veteran's PTSD is warranted.  The Board finds that the 
date of the veteran's claim for an increased disability 
rating, May 20, 1998 is the earliest date as of which an 
increased evaluation may be assigned. 
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  The veteran 
has not suggested an earlier date, and the Board has been 
unable to identify one.  Accordingly, the effective date for 
the grant of 70 percent rating evaluation for the veteran's 
service-connected PTSD is May 20, 1998.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an effective date of May 20, 1998 for the 
award of a 70 percent evaluation for service-connected PTSD 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

The third issue certified for appeal is entitlement to an 
increased evaluation for service-connected residuals of 
fragment wounds of the face, currently evaluated as 
noncompensable.  For reasons which will be explained below, 
the Board believes that additional development is required 
prior to further adjudication of the issue.

The provisions of 38 U.S.C. § 5103A of the recently enacted 
Veterans Claims Assistance Act of 2000 have been alluded to 
above and will not be reiterated.

Review of the veteran's service medical records shows that 
the veteran has not undergone a recent VA examination of the 
residuals of a shell fragment wound of his face.  In his 
October 2000 testimony before the undersigned Board Member, 
the veteran indicated that his symptoms associated with the 
residuals of the shell fragment wound had increased in 
severity.  He indicated that he was experiencing pain and 
tenderness of the affected region.  He also indicated that 
the residuals bother his eye when he attempts to focus on an 
object or when he tries to read.  As such, the Board is of 
the opinion that the veteran be scheduled for a VA 
examination in order to assist in determining the nature and 
severity of his service-connected residuals of a shell 
fragment wound of the face.  See Littke v. Brown, 1 Vet. App. 
90 (1990).

Accordingly, the Board concludes that additional evidentiary 
development is needed prior to further disposition of the 
veteran's claim.  In order to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1. The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for the 
residuals of a shell fragment wound of 
the face since his service discharge.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of such medical  records which are 
not already in the veteran's claims file.

2. The veteran should undergo a VA 
examination for the purpose of 
determining the nature and severity of 
the residuals of a shell fragment wound 
of the face.   The claims folder and a 
copy of this Remand must be made 
available to the examining physician in 
conjunction with the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should comment on any functional 
disability caused by the veteran's 
service-connected residuals of a shell 
fragment wound of the face, to include 
any effects on visual acuity.  Any 
indicated diagnostic testing and/or 
specialist consultations should be 
undertaken.  Unretouched color 
photographs of the affected area should 
be obtained and incorporated into the 
claims folder.  All findings should be 
set forth in detail.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  Thereafter, the RO should review the 
claim for an increased rating for 
residuals of a shell fragment wound of 
the face.  Any additional procedural or 
evidentiary development deemed to be 
necessary should be accomplished.  The RO 
should then readjudicate the veteran's 
claim.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case.  An appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 



